DETAILED ACTION
Response to Amendment
The Amendment filed October 8, 2021 has been entered. Claims 1 – 20 are pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter et al. (US 2009/0041588 – herein after Hunter).
In reference to claim 1, Hunter discloses a pumping system (200, in fig, 2) comprising (see fig. 2): 
a motor (in view of disclosure in ¶27) coupled with a transmission (see ¶54), the transmission having a plurality of gear ranges (see ¶17, lines 3-5 from the end of the paragraph and ¶54, last two lines); and
a pump (in fluid end 205) including: 
a housing (see fig. A below) with a chamber (230); 
a plunger (220) coupled with the motor and the transmission and translatable along a longitudinal axis (in horizontal direction in view of fig. 2) into and out of the chamber by the motor and transmission, the translation of the plunger creating pressure changes in the chamber (¶29); 
an entry valve (237) at an inlet in the housing (see fig. A below) to the chamber, the entry valve transitionable between an open configuration permitting fluid flow through the inlet to the chamber and a closed configuration preventing fluid flow through the inlet to the chamber (see ¶29), the transmission shifting gears when the entry valve (237) at the inlet in the housing is held in the open configuration (see ¶54); 
an exit valve (239) at an outlet in the housing (see fig. A below) to the chamber, the exit valve permitting fluid flow through the outlet from the chamber at a predetermined pressure (see ¶29); and 
an actuator (250) coupled with the entry valve, the actuator operable to hold the entry valve in the open configuration independent of the pressure changes created by the translation of the plunger (see ¶18, ¶27, ¶29, ¶30, ¶54, ¶57; see ¶54 and ¶57 specifically).

    PNG
    media_image1.png
    824
    572
    media_image1.png
    Greyscale

Fig. A: Edited fig. 2 of Hunter to show claim interpretation.
In reference to claim 2, Hunter discloses the pumping system, wherein (see fig. 2) the actuator (250) includes an actuation cylinder (253) and a protrusion (255), wherein the protrusion is coupled with the entry valve (237).
In reference to claim 3, Hunter discloses the pumping system, wherein (see fig. 2) the actuation cylinder (253) is one of a pneumatic cylinder or a hydraulic cylinder (see ¶31: 253 is a hydraulic cylinder).
In reference to claim 4, Hunter discloses
In reference to claim 5, Hunter discloses the pumping system, wherein (see ¶32 and fig. 2) the entry valve (237) is coupled with an entry bias (235) which biases the entry valve to the closed configuration.
In reference to claim 6, Hunter discloses the pumping system, wherein (see fig. 2) the plunger (220), when retracting, transitions the entry valve (237) to the open configuration such that a fluid passes through the inlet into the chamber (230), wherein when the actuator is not actuated and as the plunger extends (into the opposite direction of retraction), the entry valve (237) transitions to the closed configuration, and the fluid passes through the outlet when at the predetermined pressure (see ¶29).
In reference to claim 7, Hunter discloses the pumping system, wherein (see fig. 2) when the actuator (250) is actuated, the entry valve (237) is held in the open configuration independent of the translation of the plunger such that the fluid passes through the inlet, reducing a resistive torque load, wherein the transmission shifting gears when the entry valve at the inlet in the housing is held in the open configuration is performed under the reduced resistive torque load (in view of disclosure in ¶43, ¶50, ¶51, ¶54, ¶57; the claimed process of transmission shifting gears is performed under the reduced resistive torque load as specifically disclosed in ¶54).
In reference to claim 8, see rejection of claim 1 above.
In reference to claim 9, see rejection of claim 2 above.
In reference to claim 10, see rejection of claim 3 above.
In reference to claim 11
In reference to claim 12, see rejection of claim 5 above.
In reference to claim 13, see rejection of claim 6 above.
In reference to claim 14, see rejection of claim 7 above.
In reference to claims 15 – 20, the claims are method claims. The pumping system of Hunter as above does not explicitly teach the claimed method; however, the pumping system of Hunter does teach all the structural limitations as set forth in claims 1 – 7 above. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be obvious by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(1).

Response to Arguments
Applicant's arguments filed October 8, 2021 have been fully considered but they are not persuasive.
Applicant argues that Hunter does not teach (in view of ¶43, ¶50, ¶57) the newly introduced limitation “the transmission shifting gears when the entry valve at the inlet in the housing is held in the open configuration” in the independent claims. This is not found to be persuasive because the newly introduced limitation is taught by Hunter in ¶54 (cited below for convenience and emphasis added).
“Additionally, an active valve system may be used to float suction valves during transmission shifts, as a way to reduce the load on the pump. During transmission shifts (of the motor or engine used to power the crankshaft of the pump, for instance), available torque may drop significantly. Thus, it might be useful to reduce the effective load/resistance experienced by the pump's crankshaft during transmission shifts. By floating one or more suction valves (by actively opening the suction valves using an active valve system), the effective load can be reduced while transmission shifts are being made. Thus, one or more suction valves could be actively held open whenever a transmission shift is to occur, and then released once the transmission shift is completed (returning to normal operation). The number of suction valves floated could be determined based on the amount of torque that the engine and/or pump can generate during a transmission shift, and the amount of load that floating each suction valve takes from the overall resistance load, with at least the appropriate number of suction valves being floated to allow the engine to provide adequate torque (preventing stalling). This may improve the efficiency of the pump during transmission shifts, as the engine can continue to operate at whatever level it can sustain until the transmission shift is completed and the new gear is brought up to operating speed.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746